    Case 3:20-cv-00057-N Document 14 Filed 03/09/20                Page 1 of 2 PageID 29



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                            :
John Myers,                                 :
                                            :
                    Plaintiff,              :
                                            :
                                              Civil Action No.: 3:20-cv-00057-N
       v.                                   :
                                            :
Hyundai Capital America d/b/a Hyundai Motor :
                                                                                                   (
Finance,                                    :
                                                                                                   D
                                            :
                                                                                                   R
                    Defendant.              :
                                                                                                   H
                                            :

                                 NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: March 9, 2020
                                             Respectfully submitted,

                                             By: /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             CT Bar No. 422773
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             jburton@lemberglaw.com
                                             Attorneys for Plaintiff
    Case 3:20-cv-00057-N Document 14 Filed 03/09/20                Page 2 of 2 PageID 30



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, a true and correct copy of the foregoing Notice of
Settlement was served electronically by the U.S. District Court Northern District of Texas
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Jody B. Burton_________

                                                    Jody B. Burton, Esq.
